277 F.2d 925
60-1 USTC  P 9402
THE PACKER CORPORATION, a Michigan corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 13904.
United States Court of Appeals Sixth Circuit.
March 3, 1960.

David N. Mills, of Cook, Beake, Miller, Wrock & Cross, Detroit, Mich., for appellant.
Charles K. Rice, Arthur I. Gould, Dept. of Justice, A. F. Prescott, Washington, D.C., also Lee A. Jackson, and Fred W. Kaess, U.S. Atty., and Elmer L. Pfeifle, Jr., Asst. U.S. Atty., Detroit, Mich., for appellee.
Before CECIL and WEICK, Circuit Judges, and KENT, District Judge.
PER CURIAM.


1
This case came on to be heard upon the record and briefs, and oral argument of counsel, and the Court being fully advised in the premise, it appearing that the findings of fact of the District Judge are not clearly erroneous; Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A.:


2
It is ordered that the decision of the District Judge be and it is hereby affirmed upon the grounds and for the reasons stated in the opinion of DistrictJudge Clifford O'Sullivan, 183 F. Supp. 456.